DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               CARMEN SEMIDEY, individually, and as
  Personal Representative of the ESTATE OF FLORENCIO SEMIDEY,

                                Appellant,

                                    v.

  MULTISTATE TILE DISTRIBUTORS, INC., f/k/a INTERNATIONAL
      WHOLESALE TILE, INC., a Florida corporation, INCOPISOS
  INDUSTRIA E. COMERCIO DE PISOS, LTDA., a foreign corporation,
     MEDITERRANEAN SHIPPING COMPANY, USA, INC., a Florida
   corporation, and GENERAL NOLI USA, INC., a foreign corporation,

                                Appellees.

                              No. 4D17-1624

                              [March 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE08-46378.

  Paul B. Feltman of Alvarez, Carbonell, Cooke, Feltman & DaSilva, PL,
Coral Gables, for appellant.

   Raul Morales of Martinez Morales, LLC, Coral Gables, for appellee
Incopisos Industria E. Comercio De Pisos, LTDA.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.